DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Tanaka US 2015/0189168 A1 (“Tanaka”).
As to claim 23, Tanaka discloses a control unit for a battery system comprising: 
a secure element configured to generate a security identifier from calibration data using a security algorithm (Figure 1 or Paragraphs 24-26 and 38 – e.g., a MPU, Power Supply Controller, and Authentication Unit used for authentication, including encrypted IDs and/or authentication protocols); 
a verification circuit configured to validate the security identifier (Figure 1 or Paragraphs 24-26 and 38 – e.g., determination by the MPU of whether the authentication is successful); and 
a control module configured to perform at least one control function with respect to at least one battery cell (Figure 1 or Paragraphs 24-26 and 38 – e.g., the MPU controls the battery via the power supply controller), 
wherein the calibration data is based on at least one testing process performed on the control unit and is utilized for an operation of the control module (Paragraphs 24-26 and 38 – e.g., the data is sent from the authentication unit to the control module and is based on some testing process such as an encrypted ID or authentication processing protocol).
As to claim 28, Tanaka discloses the control unit of claim 23.  Tanaka further discloses a non-volatile memory element storing the calibration data, wherein the non-volatile memory element is not accessible from outside the control unit (Paragraph 38 – e.g., a public key stored in nonvolatile memory).  The examiner notes that Tanaka does not teach that the key is accessible from outside the control unit.
Claim 30 recites a subset of the elements of claim 23, and is rejected for the same reasons.
Allowable Subject Matter
Claims 16-22 allowed.
Claims 24-27 and 29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest security identifier generation method/unit
having the combination of elements in the claims including, among other elements, the use of calibration data outputted from a control unit in order to generate a security identifier used for testing on that control unit, in combination with the control and operational elements of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851